Opinión concurrente del
Juez Asociado Señor Negrón García
a la cual se unen los Jueces Asociados Señores Rigau, Martín y Díaz Cruz.
San Juan, Puerto Rico, a 19 de febrero de 1981
La lectura reflexiva y serena de la Exposición Narrativa mueve nuestro ánimo y conciencia judicial a concluir —al igual que persuadió al juez sentenciador y a los miembros del jurado— que se desfiló suficiente prueba circunstancial, no contradicha, demostrativa de la culpabilidad del apelante más allá de duda razonable y que procede la confirmación íntegra de las sentencias apeladas. Pueblo v. Salgado Velázquez, 93 D.P.R. 380 (1966); Pueblo v. Picó Vidal, 99 D.P.R. 708 (1971). Aún más, todo tiende a indicar que fue el autor intelectual del asalto y de los dos asesinatos ocurridos. Veamos.
No se cuestiona seriamente la identidad del automóvil “rojo con capota negra” que pasó frente al negocio; que mo-mentos después, desde esa misma dirección, aparecen cuatro de los asaltantes; que cuatro de ellos tenían armas distintas; que luego del asalto y los homicidios huyen; que se da aviso a la Policía de que viajaban en un auto “rojo con capota negra”; *719que al poco rato son observados por un agente en carro pa-trulla y detenidos; que se bajaron cinco personas, y el ape-lante, lisiado, permaneció en el asiento delantero derecho; que dos se dieron a la fuga; que se ocuparon dos armas calibre 38 con balas y casquillos; que al apelante se le ocupó $795.00, y que las armas, balas y casquillos fueron entregados al Labo-ratorio de la Policía.
Ante estos hechos objetamos deferencialmente el análisis disidente que recomienda la absolución del apelante en los casos de asesinato. Primero, la conclusión en el sentido de que “la prueba de cargo ciertamente no establece que los cuatro asaltantes llegaron en el vehículo rojo con capota negra [; na-die] los vio descender de ese vehículo ni de ningún otro” parece exigir evidencia directa, olvidando el valor igual de la circunstancial. Pueblo v. Salgado Velázquez, supra, y Pueblo v. Picó Vidal, supra.
Segundo, siendo lisiado el apelante, es forzoso, por no decir ingenuo, el énfasis que se pone en que ningún testigo presen-cial lo sitúa en el lugar del negocio y escena del crimen. ¿Cómo esperarse que una persona así impedida vaya a exponerse a semejante riesgo y esfuerzo físico, cuando la rapidez y el evi-tar que sea identificado o señalado es esencial para el éxito de la operación criminal y encubrimiento de su participación?
Y tercero, por las razones que pasamos a enumerar, toda la discusión y efecto evidenciario sobre la prueba de balística y la recuperación de un plomo de bala de “aparente calibre 22”, resulta altamente especulativo: (a) la dicción aparente, significa “que parece y no es”, Diccionario de la Lengua Es-pañola, (1970) pág. 100. Por lo tanto no se le puede atribuir a esa simple caracterización verbal valor y realidad fáctica; (6) el señalamiento tampoco ha sido objeto de discusión por el apelante, y, por lo tanto no ha sido replicado por el Pro-curador General. Carecemos del beneficio de una ilustración integral forense adecuada; (c) de los autos no surge indicio alguno de que se hubieran realizado tales exámenes de balís-*720tica, que éstos estuvieran disponibles y, por ende, fueran voluntariamente suprimidos como se da a entender en el disenso. No es aplicable, por lo tanto, esa presunción, y menos puede atribuírsele carácter de presunta verdad.
Yernos, pues, que el detalle de la bala de “aparente cali-bre 22” no tiene alcance ni valor probatorio alguno pues no se estableció efectivamente que fuera en realidad de ese calibre. Aun aceptándolo, la evidencia reflejó que cada uno de los cua-tro asaltantes tenía un arma distinta, lo que contrasta con que se ocuparon solamente dos revólveres. Podríamos teorizar, pero nos abstenemos, que la “aparente bala calibre 22” pudo ser disparada por uno de los dos asaltantes que huyeron. A juicio nuestro, habiendo otras armas, es remoto el conje-turar sobre la concordancia entre el dato impreciso e inexacto del “calibre 22” con los dos revólveres calibre 38 ocupados. También lo serían otros extremos no discutidos por las partes y no cubiertos cabalmente, por no estar en disputa, en la Exposición Narrativa de la Prueba. (1)
Una cosa es resolver un caso bajo la óptica de la desea-bilidad de que el Ministerio Público hubiese presentado prueba directa, pero otra es concluir que la circunstancial, no rebatida ni contradicha, es insuficiente. Del conjunto de hechos probados se puede inferir prudente y racionalmente la culpabilidad del apelante más allá de duda razonable.
Existe prueba consistente de circunstancias prospectivas, concomitantes y retrospectivas que así lo establecen. Pueblo v. Torres Nieves, 105 D.P.R. 340, 346 (1976); Pueblo v. Ortiz Rodríguez, 100 D.P.R. 972, 979 (1972).

 A manera de ejemplo, no consideramos correcto argüir que “[p]or otro lado los testigos presenciales hubieran podido identificar a los arres-tados y establecer que fueron los que participaron en el asalto, conectando de esa manera al apelante”, como tampoco lo sería la argumentación de las razones por las cuales el apelante solicitó y obtuvo juicio por separado.